Title: [July 1768]
From: Washington, George
To: 




July 1st. Went over to Stafford Court House to a meeting of the Missisipi. Dined and lodged there.


   
   With another change of ministers in England, and because of the new Indian treaties in progress which opened large parts of trans-Appalachian land to white settlement, the Mississippi Company’s hopes were quickening. Dr. Arthur Lee, brother of the company’s treasurer, William Lee, was taken into the company and chosen as the agent to be sent to England. He probably received his instructions at this meeting (carter [2]Clarence E. Carter, “Documents Relating to the Mississippi Land Company, 1763–1769.” American Historical Review 16 (1910–11): 311–19., 318; carter [1]Clarence Edwin Carter. Great Britain and the Illinois Country: 1763–1774. Washington, D.C., 1910., 109). The new agent, however, had little luck in his petitioning and lobbying. Although the Lee family—the original movers for the company—maintained their hopes up to the outbreak of the Revolution, GW was not so sanguine. While transferring his accounts to a new ledger in Jan. 1772, GW wrote off his £27 13s. 5d. investment in the company as a total loss instead of carrying it over (Richard Henry Lee to William Lee, 15 April 1774, ballaghJames Curtis Ballagh, ed. The Letters of Richard Henry Lee. 2 vols. New York, 1911-14., 1:106; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 169).



   
   Stafford County’s courthouse at this time stood on the south side of Potomac Creek about four miles upstream from Marlborough. During the Revolution it was moved to a site near present Stafford, Va. (watkinsC. Malcolm Watkins. The Cultural History of Marlborough, Virginia: An Archeological and Historical Investigation of the Port Town for Stafford County and the Plantation of John Mercer . . .. Washington, D.C., 1968., 115–18), the location shown on the map on p. 1:220–21.



 


2. Dined at Dumfries and reachd home.
 


3. At Home all day.
 


4. Rid to see my Wheat at differt. Places. Doctr. Rumney came here in the afternn.
 


5. Went to Muddy hole with Doctr. Rumney to see the Cradlers at work.
 


6. Rid to Muddy hole and Doeg Run after Doctr. Rumney went away. When I returnd found Mr. Wm. Lee & Doctr. Lee here.


   
   Arthur Lee (1740–1792) was the youngest of the six surviving sons of Thomas Lee (1690–1750), builder of Stratford Hall, Westmoreland County, and his wife, Hannah Ludwell Lee (1701–1749/50). He attended Eton and the

   University of Edinburgh, where he took a medical degree in 1764, and then returned to Virginia to practice medicine in Williamsburg. Arthur and his elder brother William (1739–1795) were now preparing for a visit to England which would see Arthur take up the study of law and William enter the tobacco trade in London (lee [1]Cazenove Gardner Lee, Jr. Lee Chronicle: Studies of the Early Generations of the Lees of Virginia. Edited by Dorothy Mills Parker. New York, 1957., 195). During this visit to Mount Vernon the brothers probably discussed with GW the prospects for the Mississippi Land Company, in which both were deeply involved.




      
 


7. Mr. Lee went away. Mr. Darnel & Daughter—Mr. Geo. Digges & his two eldest Sisters came here & stayed all Night.


   
   The Darnall (many spellings) family of Maryland descended from Col. Henry Darnall (d. 1711), who emigrated from England in 1672. This Mr. Darnall may be a great-grandson of Col. Henry, also named Henry, whose daughter Mary married Charles Carroll of Carrollton this same year (rowland [1]Kate Mason Rowland. The Life of Charles Carroll of Carrollton, 1737–1832, with His Correspondence and Public Papers. 2 vols. New York, 1898., 2:445–47).


   
   
   George Digges (c.1742–1792) was the eldest son of William Digges of Warburton Manor. George’s two eldest sisters were Theresa (Tracy) and Elizabeth (Betty).



 


8. Doctr. Lee & all the rest went away & I rid to the Cradlers (cutting my Wheat at the Mill).
 



9. Rid to Muddy hole, the Mill, and Doeg Run before Dinner & to the Mill afterwards—where my People was harvesting.
 


10. Went to Church and returnd to Dinner.
 


11. Rid to Muddy hole where three white men were Cradling—& then to the Mill where we were getting in Wheat. Mr. Chichester with his wife Miss S. McCarty, & Dr. Rumney came.


   
   Sinah McCarty (died c.1809) was a daughter of Capt. Daniel McCarty of Mount Air and a sister of Mrs. Sarah McCarty Chichester, with whom she appears here.



   
   Rumney continued his treatment of Patsy Custis by giving her two capsules of musk, which in the eighteenth century was thought to be a strong antispasmodic agent and was commonly used as a remedy for epilepsy. Four or five days later Rumney apparently sent a dose of valerian to Patsy (receipt of William Rumney, 18 Feb. 1769, ViHi: Custis Papers).



 


12. Rid to Muddy hole before breakfast where all hands were harvesting the Wheat. The Company went away.
 


13. Went in to the Neck where I this day began my Harvest. Colo. Fairfax & Doctr. Lee dind here and returnd.
 


14. Attended in the Neck Again.
 


15. Went over again & drove back by Rain about One Oclock, which continued all the Afternoon.
 


16. Went by Muddy hole & Doeg Run to the Vestry at Pohick Church. Stayd there till half after 3 Oclock & only 4 Members coming returned by Captn. McCartys & dined there.


   
   By Virginia law, the presence of at least 7 of the 12 vestrymen was necessary to form a quorum (heningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:303). The absence of so many members of the vestry on this occasion suggests the beginning of a new strategy by those vestrymen who disliked the location for the proposed new Pohick Church.



 


17. At home all day.
 


18. In the Neck with my People Harvesting.
 


19. In Ditto with Ditto. Mr. Richd. Graham came here in the afternoon.


   
   Richard Graham (d. 1796) was a Scottish merchant of Dumfries, Prince William County, who was heavily involved in western lands. In 1757 he

married Jane Brent (b. 1738), the youngest daughter of Col. George Brent (d. 1778).



 


20. In Ditto with Do. in the Forenoon. In the Afternoon went with them to cut the Wheat at Doeg Run.
 


21. Went to the Harvest Field at Ditto.
 


22. Rid to Ditto in the forenoon with my Wife & Patcy Custis.
 


23. Rid to Ditto in the forenoon—where I met with one Russel, a Tenant of mine upon the Land I bought of Carters Estate, coming down to see upon what terms he coud get the Land.

	
   
   George Russell was a tenant on land in Fauquier County formerly owned by the late George Carter (see main entries for 10 and 17 March 1769).



 


24. Went to Pohick Church.
 


25. Went to Alexandria & bought a Bricklayer from Mr. Piper & returnd to Dinner. In the Afternoon Mr. R. Alexander came.


   
   Michael Tracy (Treacy), probably an Irish indentured servant, was bought by GW for £18 4s., a good price if Tracy was an apt bricklayer (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 277). In July 1770 a Michael Tracey was advertised in the Virginia Gazette as a runaway from Andrew Wales, brewer, of Alexandria (R, 26 July 1770).



 


26. Rid with Mr. Alexander to my Meadow & returnd with him to Dinner. Mr. Vale. Crawford here. They went away.
 


27. Rid to the Meadow again. Vale. Crawford & his Br. Wm. both came this Afternoon.
 


28. Went to the Meadow with the above two.
 


29. But little Wind—that Southwardly—very Warm. Rid to the Meadow in the Afternn. Writg. in the Fore.
 


30. Rid into the Neck and from thence to Doeg Run where we were Haymakg. Colo. Carlyle & Lady came last N. & went to Day.
 


31. Went to Alexa. Church. Dind at Colo. Carlyles & returnd in the Afternoon.


   
   The Fairfax vestry decided 27 Nov. 1766 to replace the parish’s two church buildings with new brick structures, one near Four Mile Run called Falls Church, and one at Alexandria, later called Christ Church. The vestry advertised

for bids and on 1 Jan. 1767 agreed with James Parsons (d. 1785) to build the church at Alexandria for £600. Because work on the new church was not yet finished, the worship services GW attended in town today must have been held in the old building (see entry for 3 Feb. 1760; powellMary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 85–87).



